United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0817
Issued: April 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 27, 2017 appellant, through counsel, filed a timely appeal from a
November 16, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated January 29, 2018, the Board exercised
its discretion pursuant to 20 C.F.R. § 501.5(a) and denied the request finding that the arguments on appeal could
adequately be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 17-0817
(issued January 29, 2018).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.4
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
based on its determination that the constructed position of dispatcher, security services represented
his wage-earning capacity.
FACTUAL HISTORY
This case has previously been before the Board.5 The facts of the case as presented in the
Board’s prior order are incorporated herein by reference. The relevant facts are as follows.
On August 3, 2005 appellant, then a 56-year-old transportation security screener, filed a
traumatic injury claim (Form CA-1) alleging that, on August 1, 2005, he experienced low back
pain while lifting bags in performance of his federal employment duties. OWCP accepted the
claim for lumbosacral sprain/strain. It subsequently expanded acceptance of the claim to include
lumbosacral intervertebral disc degeneration and derangement of the posterior horn of the right
medial meniscus. OWCP paid appellant wage-loss compensation and medical benefits on the
supplemental rolls commencing October 15, 2005 and on the periodic rolls as of
January 22, 2006.6
In 2012, appellant was referred for vocational rehabilitation services. Based on his
experience, education, medical restrictions, and a labor market survey, the rehabilitation counselor
determined that appellant was capable of earning wages as a dispatcher, radio (emergency) a
position listed in the Department of Labor’s Dictionary of Occupational Titles (DOT) and bearing
the DOT #379.362.010. Although appellant participated in a job search, the efforts did not result
in job placement. By decision dated May 2, 2012, OWCP reduced his compensation based on the
constructed position of dispatcher, radio (emergency). However, by decision dated July 18, 2012,
an OWCP hearing representative set aside the May 2, 2012 decision and remanded the case for
3

5 U.S.C. § 8101 et seq.

4

The record provided to the Board includes evidence received after OWCP issued its November 16, 2016 decision.
The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. 20 C.F.R.
§ 501.2(c)(1). Therefore, the Board is precluded from considering this evidence for the first time on appeal. Id.
5

Order Granting Motion for Remand and Cancelling Oral Argument, Docket No. 14-1024 (issued
August 26, 2014).
6
Appellant also has an accepted claim for bilateral carpal tunnel syndrome under OWCP File No. xxxxxx025 which
is not part of the combined case record. He underwent OWCP-approved right carpal tunnel release on October 27,
2008 and left carpal tunnel release February 23, 2009. Appellant subsequently underwent carpal tunnel releases on
December 16, 2013 for the right side and January 29, 2014 for the left side. In an August 12, 2014 report, Dr. Marc
Suffis, Board-certified in emergency medicine and a specialist in occupational medicine, opined that appellant had
reached maximum medical improvement (MMI) for his bilateral carpal tunnel syndrome and performed an impairment
examination. OWCP administratively combined the present current claim, File No. xxxxxx299, with File Nos.
xxxxxx106, xxxxxx183, and xxxxxx243, which had been accepted for cervical and/or lumbar strains, and subsequent
aggravation. OWCP File No. xxxxxx243 was designated as the master file.

2

further development. Compensation for total disability was reinstated and further development
with vocational rehabilitation services was obtained.
By decision dated December 19, 2012, OWCP reduced appellant’s compensation based on
the constructed position of ambulance dispatcher, Standard Occupational Classification (SOC) 435031,7 which was the equivalent to DOT #379.362-010. However, on March 5, 2013, an OWCP
hearing representative set aside the December 19, 2012 decision and remanded the case for further
development. Compensation for total disability was reinstated and further development with
vocational rehabilitation services was obtained.
By decision dated July 11, 2013, OWCP reduced appellant’s compensation based on the
constructed position of customer service representative, DOT # 239.362-014. By decision dated
January 10, 2014, an OWCP hearing representative affirmed OWCP’s July 11, 2013 decision.
On March 31, 2014 appellant appealed to the Board. The Board issued an Order Granting
Motion for Remand and Cancelling Oral Argument on August 26, 2014.8 In an August 6, 2014
motion, the Director of OWCP had requested that the Board remand the case, acknowledging that
OWCP had not properly supported its finding that the selected position was medically suitable.
The Director also noted that there was an issue with regard to the wage rate used for the selected
position. The Board granted the Director’s motion, set aside OWCP’s January 10, 2014 decision,
and remanded the case for additional development to be followed by a de novo decision.
On remand, OWCP referred appellant for a second opinion examination with Dr. Louis F.
Kretschmer, a Board-certified orthopedic surgeon, to determine appellant’s disability status. The
updated statement of accepted facts (SOAF) noted appellant’s accepted work-related conditions
including the accepted bilateral carpal tunnel syndrome under OWCP File No. xxxxxx025.
In a December 22, 2014 report, Dr. Kretschmer opined that appellant was partially disabled
as a result of the multiple level degenerative disc disease of the lumbar spine and was able to work
with a lifting restriction of no greater than 40 pounds on a repetitive basis. In his December 22,
2014 work capacity evaluation, Form OWCP-5c, he indicated that appellant’s accepted conditions
were at maximum medical improvement (MMI) and that appellant could perform his date-ofinjury position. In a January 8, 20159 corrected Form OWCP-5c, Dr. Kretschmer indicated that
appellant was not capable of performing his usual job, but could work with permanent restrictions
of no repetitive lifting over 40 pounds.
Following Dr. Kretschmer’s examination, OWCP referred appellant’s file to vocational
rehabilitation services for updated Labor Market Surveys (Form CA-66) and wage information for
7

The SOC is derived from the Occupational Information Network (O*NET), which was developed under the
sponsorship of the U.S. Department of Labor, Employment and Training Administration. The DOT is replaced by the
O*NOET Database as a new system of occupational information that reflects current occupations in both government
and non-government positions.
8

Supra note 5.

9
The form notes a date of January 8, 2014. However, this appears to be a typographical error as Dr. Kretschmer’s
second opinion examination was in December 2014

3

the positions of receptionist, customer service representative and dispatcher, security services,
which were previously identified as vocationally appropriate for appellant.
On February 6, 2015 the vocational rehabilitation counselor provided updated CA-66
forms for the identified positions which were identified in the sedentary to light-duty categories.
For the position of dispatcher, security services (DOT # 372.167-010), the physical demand was
listed as light duty, which required frequent lifting of 10 pounds and occasional lifting of no greater
than 20 pounds, and involved frequent reaching, handling, fingering activities from 1/3 to 2/3 of
the time. The position involved dispatching security personnel to the client’s site for private,
protective-service. The duties of the position required reading posted orders to ascertain personnel
requirements and notifying guards of work assignments and changes in instructions by telephone.
The position also required posting assignment information on a dispatch board, compiling and
recording data, issuing regular and special equipment to guards, and may include interviewing
applicants and recommending hiring of guards.
The vocational rehabilitation counselor noted that appellant met the specific vocational
preparation requirement of one to two years as he had extensive prior experience and skill in related
security positions and would be entering the position as a skilled employee.10 The vocational
rehabilitation counselor indicated that King County was used to determine the average annual
wage of $46,906.00 annually ($22.07 per hour) and job availability, which demonstrated that the
job was being performed in sufficient numbers so as to make it reasonably available to appellant
within his commuting area. The rehabilitation specialist further opined that, given appellant’s
extensive prior experience and skill in related security positions, he would be capable of
reemployment as a skilled employee capable of earning above entry level wages. The specialist
further opined that the dispatcher, security services position was within his physical limitation of
lifting no more than 40 pounds and that contact with employing establishments revealed that the
physical requirements of the position more appropriately matched that of a sedentary limitation.
In a February 23, 2015 report, Dr. Suffis indicated that appellant’s chronic low back pain
with degenerative disc disease had been at MMI for a while and that there had been no change in
his condition. He noted that appellant had previous permanent restrictions.
On April 15, 2015 OWCP requested clarification from Dr. Kretschmer. It specifically
asked him to confirm that the conditions of bilateral carpal tunnel syndrome and right knee
derangement of posterior horn of medial meniscus, as outlined as accepted work-related conditions
in the SOAF, were also considered in determining appellant’s work-related disability.
On June 10, 2015 Dr. Kretschmer reexamined appellant. In a report of the same date, he
opined that all of appellant’s work-related accepted conditions in OWCP File Nos. xxxxxx243,
xxxxxx813, xxxxxx106, and xxxxxx0245 had resolved and were no longer disabling.
Dr. Kretschmer noted that, under OWCP File No. xxxxxx025, Dr. Suffis found that appellant had
reached MMI for the accepted bilateral carpal tunnel condition on December 20, 2006. He
10

The vocational rehabilitation counselor had found that, through his work as an airline security representative and
supervisor, appellant had met the necessary skills. He had demonstrated the ability to use a computer for his regular
job tasks and thus met the computer skill requirement. The counselor additionally had worked in highly stressful
environments, which was a required temperament for radio (emergency) dispatcher.

4

reviewed the positions of dispatcher, security services and customer service representative and
opined that, taking into account all claims and conditions accepted, appellant was capable of
performing those positions without specific restrictions. In a June 24, 2015 work capacity
evaluation form (Form OWCP-5c), Dr. Kretschmer opined that appellant had reached MMI and
was capable of returning to his usual job. He noted that this included all claims and conditions
accepted.
In a July 9, 2015 report, Dr. Kretschmer noted that the accepted medial meniscal tear,
degenerative in nature, had reached a steady state and no further treatment was indicated as of
June 10, 2015, the date of his examination. He reiterated that he had reviewed the positions of
dispatcher, security services, and customer service representative and opined that, taking into
account all claims and conditions accepted, appellant was capable of performing those positions
without restrictions.
On July 30, 2015 the vocational rehabilitation counselor provided updated labor market
data for the positions of dispatcher, security services and customer service representative. She
indicated that the wage information for the dispatcher position did not include police, fire, and
emergency. In an August 18, 2015 report and on the July 30, 2015 Form CA-66, the vocational
rehabilitation counselor opined that based on appellant’s extensive prior experience and skill in
related security positions, appellant was qualified to enter the dispatcher, security services position
as a skilled employee capable of earning average wage of $17.36 per hour or $694.40 per week.11
On September 10, 2015 OWCP issued a notice of proposed reduction of appellant’s
compensation, finding that he was partially disabled from work and that the position of dispatcher,
security services (DOT # 372.167-010) was medically and vocationally consistent with his medical
limitations and work experience. It found that he was capable of earning wages at the rate of
$694.40 per week as a dispatcher, security services and that the position was reasonably available
within his commuting area. OWCP provided an attachment detailing the application of the
Shadrick formula.12 Appellant was provided 30 days to submit evidence and argument challenging
the proposed action.
In a September 17, 2015 report, Dr. Suffis noted that, while appellant was at MMI for his
back conditions, appellant could not lift 40 pounds on a regular basis or return to full duty in his
date-of-injury position. In a September 17, 2015 Form OWCP-5c, he opined that appellant could
return to work with restrictions of sitting no more than 4 hours, walking and standing no more than
2 hours, lifting no more than 2 hours, repetitive movements of the wrists for no more than 2 hours,
and pushing and pulling no more than 30 minutes, a 10-pound weight restriction was also noted.
An August 13, 2015 x-ray report of the bilateral knees was submitted. This indicated that
the right knee had no changes from the prior study of July 15, 2010, but the degree of degenerative
joint disease in the left knee was worse than when compared to a prior study of July 15, 2010.

11

On August 21, 2015 the vocational rehabilitation specialist indicated that the dispatch wage was the average wage
of all the employing establishment contacts and was the only wage that could be supported for security dispatchers.
12

Albert C. Shadrick, 5 ECAB 376 (1953).

5

On November 2, 2015 OWCP requested that Dr. Suffis review the job classifications for
the dispatcher, security service and customer service representative positions and determine
whether, considering the whole person, appellant was able to perform the identified positions. On
November 9, 201513 Dr. Suffis opined that the positions of both dispatcher, security service and
customer service representative would be within appellant’s physical capabilities so long as
appellant was allowed to have regular position changes and the sitting, standing and walking
requirements listed on his OWCP-5c form were maintained. A copy of his September 17, 2015
Form OWCP-5c was provided.
In a November 16, 2015 report, Dr. Suffis indicated that there was no neurological basis
for surgical intervention at the present time for appellant’s degenerative disc disease, lumbar spine,
with probable spinal stenosis.
By decision dated December 16, 2015, OWCP finalized the notice of proposed reduction
and reduced appellant’s compensation, effective that date, for the reason that the position of
dispatcher, security services was medically and vocationally suitable, was reasonably available
within his commuting area, and represented his wage-earning capacity.
On January 13, 2016 OWCP set aside the December 16, 2015 decision due to a
typographical error when computing the actual entitlement following the reduction. Accordingly,
it reissued a notice of proposed reduction based on the position of dispatcher, security services.14
Appellant was provided 30 days to submit evidence and argument challenging the proposed action.
No response was received within the time allotted.
By decision dated February 22, 2016, OWCP reduced appellant’s compensation, effective
January 9, 2016, based on his capacity to earn wages as a dispatcher, security services. It found
that the evidence of record showed that he was vocationally and physically capable of working as
a dispatcher, security services. OWCP applied the Shadrick formula to adjust appellant’s
compensation.
On March 14, 2016 OWCP received appellant’s March 10, 2016 request for a hearing
before an OWCP hearing representative. In a March 12, 2016 letter, counsel argued that the
selected position of dispatcher, security services required appellant to finger objects frequently
which contradicted Dr. Suffis’ September 17, 2015 restrictions of no repetitive wrists movements
for more than two hours in an eight-hour day. In support of his argument, counsel cited to OWCP’s
Federal (FECA) Procedural Manual Chapter 2.813, Exhibit 1: Physical Demand Definitions, for
the definition of “repetitive movements of the wrists (fingering)” and “frequently.”15 He indicated
13

The letter is dated November 9, 2014. However, this appears to be a typographical error as Dr. Suffis
electronically signed the letter on November 10, 2015.
14
On January 20, 2016 OWCP received appellant’s request for an oral hearing of its December 16, 2015 decision
before an OWCP hearing representative. On February 1, 2016 OWCP’s Branch of Hearings and Review found that
the case not in posture for a hearing as no final decision had been made on the issue upon which the appeal was
requested.
15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter 2.813
(February 2011).

6

that repetitive movements involved fingering and since the selected position involved frequent
fingering for 1/3 to 2/3 of the time, by definition, that amounted to a maximum of 5 hours and 20
minutes in an 8-hour day.
In a July 21, 2016 report, Dr. Suffis continued to relate that appellant was at MMI for his
lumbar spine degenerative disc disease and that he would continue to see him on an as-needed
basis for administrative needs.
Chiropractic reports from May 13 through July 12, 2016 were also provided.
An oral hearing was held on October 6, 2016. Counsel reiterated his arguments that the
selected position was not suitable as it did not meet Dr. Suffis’ work restriction against repetitive
wrist movements more than two hours a day.
By decision dated November 16, 2016, an OWCP hearing representative affirmed
OWCP’s February 22, 2016 reduction of appellant’s compensation based on his capacity to earn
wages as a dispatcher, security services. The hearing representative found that Dr. Suffis’
restriction against repetitive wrist movements more than two hours per day did not restrict
appellant from using his fingers more than two hours per day. The hearing representative
concluded that fingering movements were distinguishable from wrist movements.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled from work as a
result of an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.16 Under section 8115(a), wage-earning capacity is determined
by the actual wages received by an employee if the earnings fairly and reasonably represent his or
her wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or her
wage-earning capacity, or if the employee has no actual earnings, his or her wage-earning capacity
is determined with due regard to the nature of the injury, the degree of physical impairment, his or
her usual employment, age, qualifications for other employment, the availability of suitable
employment, and other factors or circumstances which may affect wage-earning capacity in his or
her disabled condition.17
In determining an employee’s wage-earning capacity based on a position deemed suitable,
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from postinjury or subsequently-acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently-acquired conditions is immaterial to the
loss of wage-earning capacity that can be attributed to the accepted employment injury and for
which appellant may receive compensation.18
16

T.O., 58 ECAB 377 (2007).

17

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

18

See D.P., Docket No. 11-1796 (issued March 23, 2012).

7

When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the DOT or otherwise available in the open market, that fits the
employee’s capabilities with regard to his or her physical limitations, education, age, and prior
experience.19 Once this selection is made, a determination of wage rate and availability in the open
labor market should be made through contact with the state employment service or other applicable
service. Finally, application of the principles set forth in Albert C. Shadrick20 will result in the
percentage of the employee’s loss of wage-earning capacity.
ANALYSIS
The Board finds that OWCP met its burden of proof to establish that the constructed
position of dispatcher, security services represented appellant’s wage-earning capacity.
The constructed position of dispatcher, security services entailed work for private security
firms, not police, fire, or emergency services. The duties of the position included reading posted
orders to ascertain personnel requirements and notifying guards of work assignments and changes
in instructions by telephone. The position also required posting assignment information on a
dispatch board, compiling and recording data, issuing regular and special equipment to guards,
and may include interviewing applicants and recommending hiring of guards.
OWCP relied on the opinion of Dr. Kretschmer, an OWCP second-opinion physician, in
finding that the constructed position was within appellant’s physical limitations. It later sought
clarification from Dr. Kretschmer to confirm that the accepted conditions of bilateral carpal tunnel
syndrome21 and right knee derangement of posterior horn of medial meniscus were considered.
Dr. Kretschmer subsequently opined that all of appellant’s work-related, accepted conditions had
resolved or reached a stable state as of June 10, 2015, the date of his examination, and that he had
no permanent restrictions. He opined that, taking into account all claims and conditions accepted,
appellant was capable of performing the selected position. Thus, Dr. Kretschmer’s opinion
supports that appellant could perform the position of dispatcher, security services.
On November 2, 2015 OWCP requested that appellant’s treating physician, Dr. Suffis,
review the position description for dispatcher, security services and determine whether appellant
could perform the identified position. Dr. Suffis responded on November 9, 2014 that appellant
could perform the position of dispatcher, security services, so long as he was allowed regular
position changes and the sitting, standing, and walking requirements listed on his OWCP-5c form
were maintained. He did not relate that appellant would be unable to perform this position due to
wrist or fingering limitations.
In a September 17, 2015 Form OWCP-5c, Dr. Suffis opined that appellant could return to
work, but that he had permanent restrictions of sitting no more than 4 hours, walking and standing
19

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

20

5 ECAB 376 (1953); codified by regulations at 20 C.F.R. § 10.403.

21
Impairments that preexisted the employment injury, in addition to injury-related impairments, must be taken into
consideration in selecting a job within a claimant’s work tolerance. Gary L. Moreland, 54 ECAB 638 (2003).

8

no more than 2 hours, lifting no more than 2 hours, repetitive movements of the wrists no more
than 2 hours, pushing and pulling no more than 30 minutes, and a 10-pound weight restriction. In
so far as the restrictions provided by Dr. Suffis on the form are inconsistent with his narrative
report, the probative value of his opinion is reduced.22
As both Dr. Kretschmer and Dr. Suffis reviewed the position description for a dispatcher,
security services, and both physicians opined following review of the actual description that
appellant could perform the duties of this position, the Board finds that OWCP met its burden of
proof to establish that the constructed position was medically suitable.
In assessing the claimant’s ability to perform the selected position, OWCP must consider
not only physical limitations, but also take into account appellant’s work experience, age, mental
capacity, and educational background.23 The rehabilitation counselor determined that appellant
had the skills necessary to perform the position of dispatcher, security services for private security
firms based on his prior work experience and skills learned in prior related security positions. The
rehabilitation counselor found that the position existed in sufficient numbers within appellant’s
commuting area. The rehabilitation counselor concluded that based on appellant’s education, work
experience, and transferable skills that he was capable of earning the median wages in the
identified position as a skilled worker. As the rehabilitation counselor is an expert in the field of
vocational rehabilitation, OWCP may rely on her opinion in determining whether the job is
vocationally suitable and reasonably available.24 The Board finds that OWCP considered the
proper factors, including the availability of suitable employment, appellant’s physical limitations,
and employment qualifications in determining that he had the capacity to perform the selected
position.25 OWCP also properly determined his loss of wage-earning capacity in accordance with
the formula developed in Shadrick and codified at 20 C.F.R. § 10.403. It, therefore, correctly
found that the position of dispatcher, security services reflected appellant’s wage-earning capacity
effective December 16, 2015.
On appeal counsel contends that the position of dispatcher violates restrictions against
fingering as Dr. Suffis had precluded repetitive wrist movements for no more than two hours per
day. As noted herein, the Board finds that the restrictions provided by Dr. Suffis on the form report
are inconsistent with his narrative report, thus his opinion lacked probative value.
Appellant may request modification of the loss of wage-earning capacity determination,
supported by new evidence of argument, at any time before OWCP.

22

See I.B., Docket No. 11-1796 (issued March 23, 2012).

23

See S.J., Docket No. 14-1455 (issued October 23, 2014); S.S., Docket No. 13-0011 (issued March 21, 2013).

24

C.S., Docket No. 17-0496 (issued May 25, 2017).

25

Id.

9

CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation based on its
determination that the constructed position of dispatcher, security services represented his wageearning capacity.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

